WILLIAMS, Judge.
Charles Clevenger, a prisoner in the State Penitentiary under sentence from the Pike Circuit Court, has filed in this Court a petition naming as respondent Judge of *278Pike Circuit Court, Division #2, seeking an order of mandamus to compel the respondent to pass upon a motion filed in that court by petitioner.
The Pike Circuit Court has acted upon the motion filed by the petitioner and entered an order overruling such motion.
Petitioner has failed to name the Judge against whom the order of mandamus is sought, which is fatal to his cause. Trodglen v. Judge, Daviess Circuit Court, Ky., 371 S.W.2d 40. In that case it was stated that an order to control the action of the trial court is in the nature of a personal action against the judge of the trial court, and the judge against whom the order is sought must be sued by name and properly served with notice of the petition.
The petition is dismissed.